DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the analog multiplier configured to determine an output power (P) of the solar cell by multiplying the output voltage (V) of the current-voltage converter by the PWM single pulse as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claim 1:
The limitation, “an analog multiplier configured to determine an output power (P) of the solar cell by multiplying the output voltage (V) of the current-voltage converter by the PWM single pulse,” was not described in the specification.  Figure 5 and paragraph [0047] of the specification describe the multiplier receiving the output voltage of the solar cell VPV not the output voltage of the current-voltage converter IPV_V.  Therefore the claim fails comply with the written description requirement.
b) regarding claims 2-5:
These claims are rejected based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 1:
It is unclear what the term “a digital bit of n-bit” is referring to.  Is it supposed to be a digital signal or a digital bit?
Claim 1 recites the limitation "the open circuit voltage of the solar cell" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the n-bit of the digital bit" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the voltage of the open circuit" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
b) regarding claim 3:
Claim 3 recites the limitation "the current" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the single pulse" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitations, “the current is greater,” and “the current is smaller,” are unclear and therefore indefinite.  The current is greater or smaller than what?  Or is it intended to be an if/then statement?
c) regarding claims 2, 4 and 5:
These claims are rejected based on their dependence from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842